Citation Nr: 1628497	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-29 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for service-connected dermatitis, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to October 1971. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from rating actions by the Regional Office (RO) in Columbia, South Carolina.  In October 2011, the RO denied a claim for an increased rating for service-connected dermatitis, evaluated as 30 percent disabling.  In January 2012, the RO denied a claim for service connection for "degenerative L5-S1 disk with S1 nerve root impingement and mechanical low back pain (claimed as lumbar condition)."

To avoid any prejudice to the Veteran, the Board has recharacterized the service connection issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for service-connected dermatitis, currently evaluated as 30 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a back disability that was caused by service.





CONCLUSION OF LAW

A back disability was not incurred in or caused by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran assets that she warrants service connection for a back disability; a specific cause or injury has not been specified.  

The Board notes that additional medical evidence has been received following the issuance of the statement of the case, and that it is not accompanied by a waiver of RO review.  However, the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2015).  Accordingly, a remand for RO consideration is not required.

Service connection is currently in effect for disabilities that include a cervical spine disability.  As used herein, the term "back" is therefore not intended to include the cervical spine.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.   

The Veteran's service treatment records show that in April 1985, she was treated for a complaint of back pain.  There was no diagnosis.  In March 1986, she was treated for complaints of back pain, with no known trauma.  The assessment was musculoskeletal pain.  

Service examination reports, dated in April 1984, and May 1988, show that her "spine, other musculoskeletal" system was clinically evaluated as normal.  

In November 1988, she was treated for a complaint of neck and back (upper scapular region) pain following a motor vehicle accident (MVA).  The assessments were muscle/muscular strain.  In July 1993, she was treated for a four-day history of back pain.  The assessment was trapezius spasm.  

The Veteran's separation examination report, dated in July 1993, shows that her "spine, other musculoskeletal" system was clinically evaluated as normal.  In the associated "report of medical history," the Veteran indicated that she had a history of recurrent back pain; the report notes complaints that included muscle pain in her neck that were treated with Motrin.  

As for the post-service medical evidence, VA progress notes show treatment for complaints of back pain as early as February 2003.  

TriCare reports (from Shaw Air Force Base), include an April 2005 report, which shows treatment for a complaint of right hand pain, and which notes that the Veteran works at the post office, and that she "does a lot of heavy lifting and grabbing bins with hands."  

Private treatment records from Colonial Family Practice, dated in March 2009, show treatment for a complaint of low back pain.  

VA reports show that beginning in May 2009, the Veteran was treated for ankle symptoms after she stepped in a hole.  In January 2010, the Veteran was treated for complaints of back pain, with a notation that, "Pain appears to be an issue since 5/24/09 when she come to the ER (emergency room) complaining of ankle pain from stepping in a hole."  She was noted to have lumbar spondylosis, and displacement of lumbar intervertebral disc without myelopathy.  An MRI (magnetic resonance imaging) study contains an impression noting L5 transitional disc herniation with 4 -5 mm (millimeter) disc fragment occupying left lateral recess, and L2-3 discal degeneration.  

In November 2011, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's claims file had been reviewed.  The report shows the following: the Veteran's service treatment records were summarized.  The Veteran complained of back pain beginning in the military, which "was more in her upper thoracic region around her parascapular area."  She complained of daily back pain, and stated that she had to quit her job at the U.S. Postal Service due to back pain.  The diagnosis was degenerative L5-S1 disc with S-1 nerve root impingement on the left and mechanical low back pain.  

The examiner concluded that the Veteran's back condition is less likely than not related to her military service.  

The examiner explained that all her complaints during service were in regards to her upper back, and that her disc herniation is in her very low back.  Her back condition is related to the normal aging process and degeneration that occurs with it.  She also has a transitional vertebra in the area of her herniated disc, which is a congenital finding, and which increases the risk of disc herniation at that level.  Her condition is more likely due to the aging process and partially secondary to her congenital transitional vertebra than any issue that occurred during service.  

The Board finds that the claim must be denied.  Although there were some treatments for complaints of "back pain" during service in 1988, when read in context, these were referable to the upper back (service connection is in effect for a cervical spine disability).  Other complaints of back pain, once in 1985 and once in 1986, do not show any findings of back pathology.  In July 1993, she was treated for a four-day history of back pain, with an assessment of trapezius spasm.  A back disability was not noted in the Veteran's July 1993 separation examination report.  The earliest post-service medical evidence of treatment for back pain is dated about ten years later, in February 2003, with subsequent notation (in 2005) that she did a lot of heavy lifting at her job with the post office.  The earliest post-service medical evidence of back pathology is dated in 2010, many years after service.  There is no competent opinion of record in support of the claim.  

The only competent opinion is the November 2011 VA opinion, and this opinion weighs against the claim.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, the claims files do not contain competent evidence showing that the Veteran had arthritis of her back within one year of separation from service, such that presumptive service connection is warranted.  See 38 C.F.R. §§ 3.307, 3.309.  To the extent that the Veteran has been found to have a congenital transitional vertebra in her low back, congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation, 38 C.F.R. §§ 3.303(c), 4.9 (2015), and there is no medical evidence she has additional disability from aggravation (i.e., a permanent worsening) of a congenital or developmental defect during service from a superimposed disease or injury.  VAOPGCPREC 82-90, 56 Fed. Reg. 45, 711(1990).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  There is no competent opinion of record in support of the claim.  The only competent opinion is the November 2011 VA opinion, and this opinion weighs against the claim.  Given the foregoing, the Board finds that the evidence outweighs the appellant's contentions to the effect that she has a back disability due to her service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has also been afforded an examination, and an etiological opinion has been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a back disability is denied.  


REMAND

The Veteran's most recent examination for her skin disability was in May 2011.  In a "statement of accredited representative in appealed case," dated in February 2014, the Veteran's representative stated, "The claimant contends that since the last VA examination the skin conditions has become worse and another VA examination is warranted." 

As the representative argues that the claimed disability has worsened since her most recent examination, on remand, the Veteran should be scheduled for an examination of her skin.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995). 

When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.   

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current nature, extent, and manifestations of her service-connected dermatitis.  If possible, the examination should be scheduled during a flare-up of her condition.  The examining facility should be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions should be provided to the Veteran in this regard. 

All indicated tests and studies should be completed, and all clinical findings reported in detail.  The examiner should be requested to describe the current nature, extent, and manifestations of the Veteran's dermatitis.  If the Veteran is not examined during a period when her dermatitis is active, based on the record, the examiner should address the extent of the areas affected and other manifestations, during periods of flare-ups, to the extent possible.
 
2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a SSOC that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


